Exhibit 10.31

AMENDMENT NO. 2

THIS AMENDMENT NO. 2 dated as of the 1st day of November, 2005, between 450 PARK
LLC (“Landlord”), having an office c/o Taconic Management Company LLC, 111
Eighth Avenue, New York, New York 10011 and TABERNA REALTY FINANCE TRUST, a
Maryland Real Estate Investment Trust (“Tenant”), having an office at 450 Park
Avenue, New York, New York 10011.

WHEREAS, Landlord and Tenant are parties to a lease dated as of April     , 2004
as amended by Amendment No. 1 (hereinafter collectively referred to as the
“Lease”) for certain premises (the “Original Premises”) located on a portion of
the 10th and 23rd floors in the building known as 450 Park Avenue, New York, New
York (the “Building”);

WHEREAS, Landlord and Tenant wish to amend the Lease on the terms hereinafter
set forth;

WHEREAS, simultaneously herewith, the named Tenant above is assigning its
interest in the Lease, as hereby amended, to Taberna Realty Finance Trust (a
private mortgage REIT) (“Taberna”; a Related Entity) pursuant to that certain
Assignment and Assumption of Lease attached hereto as Exhibit B and Consent to
Assignment letter attached hereto as Exhibit C; and

WHEREAS, all defined terms herein shall have the same meanings as are ascribed
to them in the Lease unless another meaning is specifically set forth herein.

NOW, THEREFORE, in consideration of the demised premises and other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged and agreed, Landlord and Tenant agree as follows:

1. Landlord and Tenant hereby agree to extend the term (the “Extended Term”) of
the Lease through and including March 31, 2016 (the “Extended Term Expiration
Date”) subject to and upon all of the terms and conditions of the Lease, as
hereby amended.

2.(a) Landlord hereby leases to Tenant, and Tenant hereby hires from Landlord
the premises located on the 11th floor of the Building, as more particularly
shown on Exhibit A attached hereto (the “Replacement Premises”) for a term (the
“Replacement Term”) commencing on the date hereof (the “Replacement Premises
Commencement Date”) and ending on the Extended Term Expiration Date, subject to
the terms of the Lease, as modified by this Amendment.

(b) Effective as of the Replacement Premises Commencement Date, Tenant shall
lease the Replacement Premises upon all of the terms and conditions of the
Lease, including without limitation, the payment of Fixed Rent, increases in
Operating Expenses and Real Estate Taxes, electric charges, and all other
additional rent payable under the Lease, except as otherwise provided below.



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, as of the Replacement Premises Commencement
Date the following shall apply:

(i) The Fixed Rent (inclusive of the Electrical Inclusion Factor of $29,820.00
per annum, subject to increases as set forth in the Lease) payable under the
Lease with respect to the Replacement Premises shall be an amount equal to
(1) $825,020.00 per annum ($68,751.67 per month) for the period commencing on
the Replacement Premises Commencement Date through and including the last day of
the month immediately preceding the month in which occurs the five (5) year,
three (3) month anniversary of the Replacement Premises Commencement Date, and
(ii) $874,720.00 per annum ($72,893.33 per month) for the period commencing on
the first day of the month in which occurs the five (5) year three (3) month
anniversary of the Replacement Premises Commencement Date through and including
the Extended Term Expiration Date.

(ii) The Replacement Premises shall be deemed to consist of 9,940 rentable
square feet for all purposes of the Lease.

(iii) Tenant shall continue to pay Real Estate Tax and Operating Expense
increases, as set forth in the Lease for the Extended Term, provided the Base
Tax Year shall be the Tax Year commencing on July 1, 2005 and ending on June 30,
2006 and the Base Expense Year shall be the calendar year 2006.

(iv) The Electrical Inclusion Factor shall be $29,820.00 per annum (it being
acknowledged that such amount is included in the Fixed Rent above) from the
Replacement Premises Commencement Date (subject to increases as set forth in the
Lease), Tenant’s Operating Share shall be 3.5026% and Tenant’s Tax Share shall
be 3.2493% through the Extended Term Expiration Date.

(v) Tenant has inspected the Replacement Premises and agrees (A) to accept
possession of the Replacement Premises in their “as is” condition existing as of
the Replacement Premises Commencement Date, (B) that neither Landlord nor
Landlord’s agents have made any representations or warranties with respect to
the Replacement Premises, and (C) Landlord has no obligation to perform any
work, supply any materials, incur any expense or make any alterations or
improvements to the Replacement Premises to prepare the Replacement Premises for
Tenant’s occupancy, subject to Landlord’s general maintenance and repair
obligations expressly provided under the Lease. Tenant’s occupancy of any part
of the Replacement Premises shall be conclusive evidence, as against Tenant,
that Tenant has accepted possession of the Replacement Premises in their then
current condition, except as to latent defects notice of which is provided to
Landlord within six (6) months after the Replacement Premises Commencement Date,
and subject to Landlord’s obligations contained in the Lease.

(vi) If Tenant is not then in default under this Lease, as hereby amended,
Tenant shall not be required to pay $66,266.67 from each of the first six
(6) monthly installments of Fixed Rent payable under the Lease for the
Replacement Premises (i.e. an aggregate rent credit of $397,600.02). To the
extent any of such first six (6) months shall be a partial month for which the
monthly rent is less than $66,266.67, Tenant shall receive the applicable rent
credit for the next succeeding month that Fixed Rent is payable and equals at
least $66,266.67.

3. (a) Landlord shall pay to Tenant an amount not to exceed $546,700.00
(“Landlord’s Contribution”) toward the cost of the initial improvements made by
Tenant in the

 

2



--------------------------------------------------------------------------------

Replacement Premises for its occupancy thereof (the “Initial Installations”)
(excluding any “soft costs” and Tenant’s Property), provided that as of the date
on which Landlord is required to make payment thereof pursuant hereto: (i) the
Lease as hereby amended, is in full force and effect, and (ii) no Event of
Default then exists. Tenant shall pay all costs of the Initial Installations in
excess of Landlord’s Contribution. Landlord’s Contribution shall be payable
solely on account of labor directly related to the Initial Installations and
materials delivered to the Replacement Premises in connection with the Initial
Installations (excluding any “soft costs” and Tenant’s Property). Tenant shall
not be entitled to receive any portion of Landlord’s Contribution not actually
expended by Tenant in the performance of the Initial Installations, nor shall
Tenant have any right to apply any unexpended portion of Landlord’s Contribution
as a credit against Rent or any other obligation of Tenant hereunder. Upon the
completion of the Initial Installations and satisfaction of the conditions set
forth in this Section, or upon the occurrence of the date which is 12 months
after the Replacement Premises Commencement Date, whichever first occurs, any
amount of Landlord’s Contribution which has not been previously disbursed shall
be retained by Landlord.

(b) Landlord shall make progress payments to Tenant on a monthly basis, for the
work performed during the previous month, up to 90% of Landlord’s Contribution.
Each of Landlord’s progress payments shall be limited to an amount equal to the
aggregate amounts theretofore incurred by Tenant (as certified by the chief
financial officer of Tenant and by Tenant’s independent architect) to Tenant’s
contractors, subcontractors and material suppliers which have not been subject
to previous disbursements from Landlord’s Contribution multiplied by a fraction,
the numerator of which is the amount of Landlord’s Contribution, and the
denominator of which is the total contract price (or, if there is no specified
or fixed contract price for the Initial Installations, then Landlord’s
reasonable estimate thereof) for the performance of all of the Initial
Installations shown on all plans and specifications approved by Landlord,
provided that in no event shall such fraction be greater than one. Provided that
Tenant delivers requisitions to Landlord on or prior to the 10th day of any
month, such progress payments shall be made within 30 days next following the
delivery to Landlord of requisitions therefor, signed by the chief financial
officer of Tenant, and shall be accompanied by (i) with the exception of the
first requisition, copies of partial waivers of lien from all contractors,
subcontractors, and material suppliers covering all work and materials which
were the subject of previous progress payments by Landlord and Tenant, (ii) a
certification from Tenant’s architect that the work for which the requisition is
being made has been completed substantially in accordance with the plans and
specifications approved by Landlord and (iii) such other documents and
information as Landlord may reasonably request. Landlord shall disburse any
amount retained by it hereunder upon submission by Tenant to Landlord of
Tenant’s requisition therefor accompanied by all documentation required under
this Section, together with (A) proof of the satisfactory completion of all
required inspections and issuance of any required approvals, permits and
sign-offs for the Initial Installations by Governmental Authorities having
jurisdiction thereover, (B) final “as-built” plans and specifications for the
Initial Installations as required pursuant to the Lease, and (C) issuance of
final lien waivers by all contractors, subcontractors and material suppliers
covering all of the Initial Installations. The right to receive Landlord’s
Contribution is for the exclusive benefit of Tenant, and in no event shall such
right be assigned to or be enforceable by or for the benefit of any third party,
including any contractor, subcontractor, materialman, laborer, architect,
engineer, attorney, subtenant, assignee, licensee or other Person.

4.(a) On the earlier to occur of (i) Tenant’s occupancy of the Replacement
Premises for the conduct of its business in the ordinary course, and (ii) 180
days

 

3



--------------------------------------------------------------------------------

after the date hereof (the “Surrender Date”), Tenant shall completely vacate the
Original Premises in accordance with the terms of the Lease, as hereby modified,
and shall surrender to Landlord, and Landlord shall accept the surrender of the
Original Premises in their then “as is” undamaged condition and Tenant shall not
be required to remove any installations therein, except Tenant’s furniture,
fixtures, equipment and personal property, to the intent and purpose that the
estate of Tenant in and to the Original Premises shall be wholly extinguished
and that the term of the Lease with respect to the Original Premises only shall
expire on the Surrender Date in the same manner and with the same effect as if
such date were the date set forth in the Lease for the expiration of the term
thereof. From and after the Replacement Premises Commencement Date, Tenant’s
obligation to pay Fixed Rent, Operating Expenses, Real Estate Taxes and
electricity charges with respect to the Original Premises shall terminate,
except as otherwise required under the Lease, as hereby amended, and provided
Tenant shall remain liable for all unpaid accrued rent and other obligations
through such date. In the event that the Replacement Premises Commencement Date
does not occur on the first day of a month such charges shall be prorated based
on the actual number of days remaining in such month. From and after the
Surrender Date, all references in the Lease to “demised premises”, “premises” or
“Premises” shall be deemed to mean the Replacement Premises only, and all
obligations accruing under the Lease with respect to the Original Premises from
and after the later of the Surrender Date and the date Tenant surrenders
possession of the Original Premises in the condition required by the terms of
the Lease, as hereby amended, shall cease, except as expressly provided
otherwise herein.

(b) Tenant represents and covenants that nothing has been or will be done or
suffered whereby the Lease, or the term or estate thereby granted, or the
Original Premises, or any part thereof, or any alterations, decorations,
installations, additions and improvements in and to the Original Premises, or
any part thereof, have been or will be encumbered in any way whatsoever, and
that Tenant has and will have good right to surrender the Original Premises on
the Surrender Date, and that no one other than Tenant has acquired or will
acquire through or under Tenant any right, title or interest in or to the
Original Premises, or any part thereof, or in or to said alterations,
decorations, installations, additions and/or improvements or any part thereof.

(c) If Tenant shall fail to surrender the Original Premises pursuant to this
Amendment on or before the Surrender Date, then Tenant shall be deemed to be a
holdover in respect of the Original Premises and shall be subject to all of
Landlord’s rights and remedies set forth in the Lease and this Amendment with
respect to such holding over, and Landlord may pursue against Tenant any and all
remedies available to it as landlord under the Lease or this Amendment or
otherwise, at law or in equity, without affecting the rights and obligations of
Landlord and Tenant under the Lease with respect to the Replacement Premises.

5.(a) Tenant shall have the right, to renew the Term for all of the Replacement
Premises for a single renewal term (the “Renewal Term “) of five (5) years by
notice (the “Renewal Notice “) delivered to Landlord not less than 12 months
prior to the Extended Term Expiration Date, time being of the essence; provided,
however, that (a) no Event of Default shall have occurred either on the date the
Renewal Notice is given or on the Renewal Term Commencement Date (as hereinafter
defined), and (b) the Tenant named herein shall not have assigned this Lease
(other than to a Related Entity in accordance with the terms of the Lease), and
along with its Related Entities shall be in occupancy of at least 80% of the
rentable area of the Replacement Premises. Upon the giving of the Renewal
Notice, this Lease shall be deemed renewed for the Renewal Term with the same
force and effect as if the

 

4



--------------------------------------------------------------------------------

Renewal Term had originally been included in the Extended Term. The Renewal Term
shall commence on the day after the Extended Term Expiration Date (the “Renewal
Term Commencement Date “) and shall terminate on the day preceding the fifth
(5th) anniversary of the Renewal Term Commencement Date or such earlier date as
the Lease shall terminate pursuant to any of the terms of this Lease.

(b) All of the terms, covenants and conditions of the Lease, as hereby amended,
shall continue in full force and effect during the Renewal Term, except that
(a) the Fixed Rent for the Renewal Term shall be equal to the greater of
(i) 100% of the Fair Market Value (as hereinafter defined) and (ii) the annual
Fixed Rent, Tenant’s Tax Payment and Tenant’s Operating Payment then in effect
at the expiration of the initial term of this Lease, as hereby extended,
(b) Tenant shall have no further right to renew the Term, (c) the Base Tax Year
shall be the Tax Year commencing on the July 1st prior to the Renewal Term
Commencement Date, and (d) the Base Expense Year shall be the Comparison Year
commencing on the January 1st prior to the Renewal Term Commencement Date. Any
termination, cancellation or surrender of the entire interest of Tenant under
this Lease at any time during the Term shall terminate any right of renewal of
Tenant hereunder.

(c) “Fair Market Value” shall mean the fair market annual rental value of the
Replacement Premises at the commencement of the Renewal Term for a term equal to
the Renewal Term, as determined by Landlord based on comparable space in the
Building, including all of Landlord’s services provided for in this Lease, and
with (a) the Replacement Premises considered as vacant, and in the “as is “
condition existing on the Renewal Term Commencement Date, (b) the Base Tax Year
being the Tax Year commencing on the July 1st prior to the Renewal Term
Commencement Date, and (c) the Base Expense Year being the Comparison Year
commencing on the January 1st prior to the Renewal Term Commencement Date. The
calculation of Fair Market Value shall also be adjusted to take into account all
relevant factors. Prior to the commencement of the Renewal Term, Landlord shall
deliver to Tenant Landlord’s determination of Fair Market Value.

(d) If Tenant shall dispute Landlord’s determination of Fair Market Value,
Tenant shall give notice to Landlord of such dispute within 10 days after the
delivery of Landlord’s determination to Tenant, and such dispute shall be
determined by a single arbitrator appointed in accordance with the American
Arbitration Association Real Estate Valuation Arbitration Proceeding Rules. If
no notice of dispute is given by Tenant within such 10-day period (time being of
the essence), then Landlord’s determination shall be binding upon Tenant. The
arbitrator shall be impartial and shall have not less than 10 years’ experience
in the County of New York related to the leasing of commercial office space in
office buildings comparable to the Building, and the fees of the arbitrator
shall be shared by Landlord and Tenant. Within 15 days following the appointment
of the arbitrator, Landlord and Tenant shall attend a hearing before the
arbitrator at which each party shall submit a report setting forth its
determination of Fair Market Value, together with such information on comparable
rentals and such other evidence as such party shall deem relevant. The
arbitrator shall, within 30 days following such hearing and submission of
evidence, render his or her decision by selecting the determination of Fair
Market Value submitted by either Landlord or Tenant which, in the judgment of
the arbitrator, most nearly reflects the Fair Market Value. The arbitrator shall
have no power or authority to select any Fair Market Value other than a Fair
Market Value submitted by Landlord or Tenant or to modify any of the provisions
of this Lease, and the decision of the arbitrator shall be final and binding
upon Landlord and Tenant. Prior to the determination of the arbitrator, Tenant
shall pay Fixed Rent based on Landlord’s determination of Fair Market Value

 

5



--------------------------------------------------------------------------------

submitted to Tenant pursuant hereto, and following the arbitrator’s final
determination, the amount of any overpayment or underpayment shall be
appropriately adjusted between the parties.

(e) Landlord and Tenant, at either party’s request, shall promptly execute and
exchange an appropriate agreement evidencing the extension of the Term for the
Renewal Term, and the terms thereof in a form reasonably satisfactory to both
parties, but no such agreement shall be necessary in order to make the
provisions hereof effective.

6. The Security Deposit set forth in the Lease shall increase to $1,192,800.00
on the date hereof and Section 27.5 shall be deleted and replaced with the
following:

“Section 27.5 Reduction. If Tenant (a) has not previously defaulted in its
obligation to pay Rent to Landlord after notice and expiration of the applicable
cure periods set forth in this Lease, (b) no Event of Default then exists, and
(c) Taberna has submitted to Landlord its 2005 certified audited financial
statements which depict a net worth of Taberna at least equivalent to the net
worth shown on the financial information of Taberna submitted to Landlord during
the negotiations hereof, then, provided that Tenant complies with the provisions
of this Section 27.5 on the (1) later of (i) nine (9) full months of Fixed Rent
payments for the Replacement Premises, and (ii) the nine (9) month anniversary
of the date Tenant commences the operation of its business in the Replacement
Premises after completion of its Initial Installations therein, the Security
Deposit shall be reduced to $795,200.00, (2) five (5) year six (6) month
anniversary of the Replacement Premises Commencement Date, and provided the
Security Deposit was reduced pursuant to item (1) above, the Security Deposit
shall be reduced to $596,400.00, and (3) on the seven (7) year six (6) month
anniversary of the Replacement Premises Commencement Date, provided the Security
Deposit was reduced pursuant to items (1) and (2) above, the Security Deposit
shall be reduced to $397,600.00. The Security Deposit shall be reduced as
follows: (A) if the Security Deposit is in the form of cash, Landlord shall,
within 10 Business Days following notice by Tenant to Landlord that Tenant is
entitled to reduce the Security Deposit pursuant to this Section 27.5, deliver
to Tenant the amount by which the Security Deposit is reduced, or (B) if the
Security Deposit is in the form of a Letter of Credit, Tenant shall deliver to
Landlord an amendment to the Letter of Credit (which amendment must be
reasonably acceptable to Landlord in all respects), reducing the amount of the
Letter of Credit by the amount of the permitted reduction, and Landlord shall
execute the amendment and such other documents as are reasonably necessary to
reduce the amount of the Letter of Credit in accordance with the terms hereof.
If Tenant delivers to Landlord an amendment to the Letter of Credit in
accordance with the terms hereof, Landlord shall, within 10 Business Days after
delivery of such amendment, either (x) provide its reasonable objections to such
amendment or (y) execute such amendment of the Letter of Credit in accordance
with the terms hereof.”

7. Landlord shall provide Tenant, at no cost to Landlord, within sixty (60) days
after the full execution and unconditional delivery of this Amendment by both
parties hereto, the then Mortgagee’s standard form subordination,
non-disturbance and attornment agreement (“SNDA”), which will, among other
things, provide that the Mortgagee will not (i) disturb Tenant’s occupancy in
the Premises, provided Tenant is not then in default under the Lease, or
(ii) change the terms of the Lease, as hereby amended, subject to Mortgagee’s

 

6



--------------------------------------------------------------------------------

standard terms and conditions contained in such SNDA. Tenant shall reimburse
Landlord, within 10 days after demand therefor, for Landlord’s out-of-pocket
costs, including reasonable attorney’s fees and disbursements, incurred in
connection with obtaining such SNDA. Tenant shall not be subordinate to any
future mortgage held by such Mortgagee, if Landlord fails to provide Tenant with
an SNDA from such future Mortgagee.

8. Notwithstanding anything contained herein or in the Lease to the contrary,
Tenant shall not be obligated to pay Landlord the 5% administrative fee referred
to in Section 5.6 of the Lease with respect to the Initial Installations in the
Replacement Premises.

9. Notwithstanding anything contained herein or in the Lease to the contrary,
(i) Tenant’s sale to the general public of its Ownership Interests on a
nationally recognized securities exchange shall not be deemed a voluntary
assignment of this Lease requiring Landlord’s consent, and (ii) Tenant named
above shall be deemed a Related Entity after the Lease assignment to Taberna.

10. Tenant represents and warrants that it has dealt with no broker, agent, or
finder in connection with this amendment, except Goodstein Management, Inc.
(Tenant hereby representing that Goodstein Management, Inc. is a duly licensed
real estate broker in the State of New York). Tenant shall indemnify, defend and
hold Landlord harmless in connection with any loss, cost, expense, damage or
liability (including, without limitation, attorneys’ fees and disbursements)
incurred by Landlord in connection with Tenant’s breach of the representation
set forth above, including, without limitation any claims made by Brandywine
Construction & Management, Inc. (or any of its affiliates).

11. Except as modified hereby, the Lease shall continue in full force and effect
in accordance with its terms. To the extent of any conflict between the terms of
this Amendment and the terms of the Lease, the terms of this Amendment shall
control.

12. This Agreement shall be binding upon the parties hereto and their respective
successors and permitted assigns.

13. This Agreement may be executed in one or more counterparts which when taken
together shall constitute but one original.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

450 PARK LLC   By:   Taconic 450 Park LLC,     a Delaware limited liability
company,     managing member   By:   Taconic 450 Park Principals LLC,     a
Delaware limited liability company, managing member     By:  

 

      Name: Paul Pariser       Title: Member

TABERNA REALTY FINANCE TRUST

  By:  

 

    Name:       Title:  

 

8



--------------------------------------------------------------------------------

EXHIBIT A

REPLACEMENT PREMISES

(attached hereto)

 

9



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT AND ASSUMPTION OF LEASE

(attached hereto)

 

10



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION OF LEASE

THIS ASSIGNMENT AND ASSUMPTION OF LEASE, made as of the 31st day of October,
2005, by and between Cohen Brothers Financial, LLC (“Assignor”), and Taberna
Realty Finance Trust, a Maryland Real Estate Investment Trust(“Assignee”).

WITNESSETH:

WHEREAS, Assignor, as Tenant, entered into a Lease with 450 Park, LLC, as
Landlord, dated April 1, 2004 and an Amendment No. 1 dated April 1, 2005
(collectively the “Lease”), for Suites on the 23rd and 10th floors (the “Leased
Premises”) of the building located at 450 Park Avenue, New York, NY 10011;

WHEREAS, Assignor desires to assign all of its right, title and interest in and
to the Lease to Assignee, and Assignee desires to accept such assignment and
assume all of Assignor’s obligations under the Lease as set forth herein,
effective as of the date hereof.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and for $10.00 and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1. Assignor hereby assigns, sets over and transfers unto Assignee to have and to
hold from and after the date hereof all of the right, title and interest of
Assignor in, to and under the Lease, including, without limitation, all of the
right, title and interest of Assignor in and to any security deposits, prepaid
rent or other sums held by Landlord under the Lease, and Assignee hereby accepts
the within assignment and assumes and agrees with Assignor (and for the benefit
of Landlord) to perform and comply with and to be bound by all the terms,
covenants, agreements, provisions and conditions of the Lease on the part of the
Tenant thereunder to be performed, whether such performance or compliance is
required either before or after the date hereof by the terms of the Lease, in
the same manner and with the same force and effect as if Assignee had originally
executed the Lease as Tenant.

2. Assignor hereby unconditionally, absolutely and irrevocably agrees to
indemnify and hold Assignee harmless of, from and against any and all costs,
claims, obligations, damages, penalties, causes of action, losses, injuries,
liabilities and expenses, including, without limitation, reasonable attorneys’
fees, arising out of, in connection with or accruing under the Lease before the
date hereof.

 

11



--------------------------------------------------------------------------------

3. Assignee hereby unconditionally, absolutely and irrevocably agrees to
indemnify and hold Assignor harmless of, from and against any and all costs,
claims, obligations, damages, penalties, causes of action, losses, injuries,
liabilities and expenses, including, without limitation, reasonable attorneys’
fees, arising out of, in connection with or accruing under the Lease on and
after the date hereof.

4. This Assignment and Assumption of Lease shall release Assignor from any of
its obligations and liabilities accruing under the Lease from and after the date
of this Assignment.

5. This Assignment shall become effective only when consented to by Landlord.

6. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date and year first above written.

 

  ASSIGNOR: ATTEST:   COHEN BROTHERS FINANCIAL, LLC

 

  By:  

 

  Name:     Title:     ASSIGNEE: ATTEST:   TABERNA REALTY FINANCE TRUST

 

  By:  

 

  Name:     Title:  

 

12



--------------------------------------------------------------------------------

EXHIBIT C

CONSENT TO ASSIGNMENT

(attached hereto)

 

13



--------------------------------------------------------------------------------

450 PARK LLC.

c/o Taconic Management Company

111 Eighth Avenue

New York, New York

As of October 31, 2005

Cohen Brothers Financial, LLC

450 Park Avenue

New York, New York 10011

Taberna Realty Finance Trust

1818 Market Street

Philadelphia, PA 19103

RE: CONSENT TO ASSIGNMENT

 

“Building”:    450 Park Avenue, New York, New York “Premises”:    A portion of
the 10th and 23rd floos of the Building “Landlord”:    450 Park LLC “Assignor”:
   Cohen Brothers Financial, LLC “Assignee”:    Taberna Realty Finance Trust (a
private mortgage REIT) “Lease”:    Lease dated as of April __, 2004, as amended
by Amendment No.1 between Landlord and Assignor, as same may be further amended,
modified, extended or restated from time to time “Assignment”:    Assignment and
Assumption of Lease dated as of October 31, 2005 between Assignor and Assignee,
a copy of which is annexed hereto

Ladies/Gentlemen:

You have requested our consent to the assignment of the Lease pursuant to the
Assignment. Such consent is hereby granted on the terms and conditions, and in
reliance upon the representations and warranties, set forth in this letter (this
“Agreement”).

1. Assignor represents and warrants to Landlord that (a) the Lease is in full
force and effect; (b) the Lease has not been assigned, encumbered, modified,
extended or supplemented (except pursuant to the Assignment); (c) Assignor knows
of no defense or counterclaim to the enforcement of the Lease; (d) Assignor is
not entitled to any reduction, offset or abatement of the rent payable under the
Lease, except as expressly set forth in the Lease; (e) Assignor is not in
default of any of its obligations or covenants, and has not breached any of its
representations or warranties, under the Lease; (f) Landlord has paid all
amounts and performed all work required to be paid or performed under the Lease
in connection with the initial occupancy of the Premises

 

14



--------------------------------------------------------------------------------

under the Lease; and (g) to Assignor’s knowledge, Landlord is not in default of
any of its obligations or covenants under the Lease.

2. Assignor and Assignee each represents and warrants to Landlord that (a) a
true and complete copy of the Assignment is attached hereto and (b) the
Assignment constitutes the complete agreement between Assignor and Assignee with
respect to the subject matter thereof.

3. Landlord’s obligations under the Lease are governed only by the Lease and
this Agreement. Landlord shall not be bound or estopped by any provision of the
Assignment, including any provision purporting to impose any obligations upon
Landlord. Nothing contained herein shall be construed as a consent to, approval
of, or ratification by Landlord of, any of the particular provisions of the
Assignment or any plan or drawing referred to or contained therein. Landlord has
not reviewed or approved any provision of the Assignment.

4. If Assignor or Assignee violates any of the terms of this Agreement, or if
any representation by Assignor or Assignee in this Agreement is untrue in any
material respect, or if Assignee takes any action which would constitute a
default under the Lease, then Landlord may declare the Lease to be in default
and avail itself of all remedies provided at law or equity or in the Lease with
respect to defaults.

5. Assignor and Assignee each agrees:

 

  (a) none of Landlord’s shareholders, partners, members, managers, directors,
officers, agents or employees, directly or indirectly, shall be liable for
Landlord’s performance under the Lease or this Agreement;

 

  (b) Landlord’s liability under the Lease and this Agreement shall be limited
to Landlord’s interest in the Building;

 

  (c) it will not seek to satisfy any judgment against Landlord out of the
assets of any person or entity other than Landlord (but only to the extent
provided in clause (b) above); and

 

  (d) the obligations of Landlord under this Agreement and the Lease shall not
be binding upon Landlord after the sale, conveyance, assignment or transfer by
Landlord of its interest in the Building, and Assignor and/or Assignee shall
look solely to the transferee for the satisfaction of such obligations. Any such
transferee shall be deemed to have assumed all of Landlord’s obligations under
this Agreement accruing after the date of such transfer.

6. Except as specifically set forth herein, nothing herein contained shall be
construed to modify, waive, impair or affect any of the covenants, agreements,
terms, provisions or conditions of the Lease, or to waive any breach thereof, or
any rights of Landlord against any person, firm, association or corporation
liable or responsible for the performance thereof, or to

 

15



--------------------------------------------------------------------------------

enlarge or increase Landlord’s obligations under the Lease. Except as
specifically set forth herein, all covenants, agreements, terms, provisions and
conditions of the Lease are being hereby mutually declared to be in full force
and effect.

7. Assignor and Assignee, jointly and severally, indemnify Landlord against, and
hold it harmless from, all costs, damages and expenses, including reasonable
attorneys’ fees and disbursements, arising out of any claims for brokerage
commissions, finders fees or other compensation in connection with the
Assignment or procuring possession of the Premises or for any real estate
transfer taxes which may be due with respect to the Assignment. Assignor and
Assignee, at their sole expense, may defend any such claim with counsel
reasonably acceptable to Landlord and settle any such claim at their expense,
but only Landlord may approve the text of any stipulation, settlement agreement,
consent order, judgment or decree entered into on its behalf. The provisions of
this paragraph shall survive the expiration or sooner termination of the Lease.

8. Assignee hereby agrees to indemnify Landlord against, and hold it harmless
from any and all losses, costs, expenses, claims and liabilities including, but
not limited to, reasonable counsel fees, arising from the use, occupancy,
conduct or management of the Premises by Assignee, or its agents, employees,
contractors, representatives, invitees or visitors, or Assignee’s business
activities therein. If any proceeding is brought against Landlord by reason of
any such claim, Assignee, shall be responsible for Landlord’s costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
incurred in connection therewith. If any action or proceeding is brought against
Landlord by reason of any such claims, Assignee, upon written notice from
Landlord, shall, at Assignee’s sole cost and expense, resist or defend such
action or proceeding using counsel reasonably approved by Landlord, but may not
settle any such claim without Landlord’s prior written approval. The provisions
of this paragraph shall survive the expiration of earlier termination of the
term of the Lease. The indemnity and any right granted to Landlord pursuant to
this paragraph shall be in addition to, and not in limitation of, Landlord’s
rights under the Lease.

9. Landlord’s consent to the Assignment does not include consent to any further
assignment of the Lease or any subletting of any portion of the Premises, each
of which requires Landlord’s prior written consent to the extent provided in the
Lease. If Assignee desires Landlord’s consent to any such other action it must
specifically and separately request such consent.

10. Neither the execution and delivery of this Agreement or the Assignment, nor
any acceptance of rent or other consideration from Assignee by Landlord or an
agent of Landlord, shall operate to waive, modify, impair, release or in any
manner affect Assignor’s liability or obligations accruing under the Lease prior
to the effective date of the Assignment, and Assignor and Assignee shall be
jointly and severally liable and responsible for the due keeping, performance
and observation of all covenants, agreements, terms, provisions and conditions
set forth in the Lease arising prior to the effective date of the Assignment on
the part of the tenant to be kept, performed and observed. Assignor shall not be
liable for any obligations accruing under the Lease from and after the effective
date of the Assignment (such responsibility being the obligation of Assignee).

 

16



--------------------------------------------------------------------------------

11. If there shall be any conflict or inconsistency between the terms, covenants
and conditions of this Agreement or the Lease and the terms of the Assignment,
then the terms, covenants and conditions of this Agreement or the Lease shall
prevail. If there shall be any conflict or inconsistency between this Agreement
and the Lease such conflict or inconsistency shall be determined for the benefit
of, and by, Landlord.

12. The Lease and this Agreement constitute the entire agreement of the parties
with respect to Landlord’s consent to the Assignment. This Agreement may not be
changed except in writing signed by the party to be charged.

13. All statements, notices and other communications given pursuant to this
Agreement must be in writing and must be delivered in accordance with the
provisions of the Lease, addressed to Landlord as provided in the Lease and to
the other parties at their addresses set forth above, or, if to Assignee, at the
Building, or at such other address as any party may designate upon not less than
10 days prior notice given in accordance with the Lease. Any such communication
shall be deemed delivered as provided in the Lease.

14. Landlord’s rights and remedies under this Agreement shall be in addition to
every other right or remedy available to it under the Lease, at law, in equity
or otherwise and Landlord shall be able to assert its rights and remedies at the
same time as, before, or after its assertion of any other right or remedy to
which it is entitled without in any way diminishing such other rights or
remedies. The invalidity or unenforceability of any provision of this Agreement
shall not impair the validity and enforceability of any other provision of this
Agreement.

15. This Agreement shall bind and inure the benefit of the parties and their
respective successors and assigns, except as provided in Paragraph 5(d) above,
and except that it shall not inure to the benefit of any successor or assign of
Assignor or Assignee whose status was acquired in violation of the Lease or this
Agreement.

16. Each of Assignor and Assignee represents that it is duly authorized to
execute and deliver this Agreement on behalf of such party and that it has full
power and authority to enter into this Agreement.

17 Assignor agrees to pay, upon demand, Landlord’s reasonable out-of-pocket fees
and disbursements incurred in connection with and related to the preparation and
execution of this Agreement.

18. This Agreement will be construed and governed by New York law.

19 This Agreement may be executed in counterparts, each of which shall be deemed
an original, and all such counterparts shall together constitute one and the
same instrument.

 

17



--------------------------------------------------------------------------------

Please acknowledge your agreement to the terms and conditions of this Agreement
by signing the copy of this Agreement enclosed herewith and returning it to the
Landlord. You may consider Landlord’s consent to be effective upon your receipt
of a fully executed copy of this Agreement.

 

Very truly yours, 450 PARK LLC By:   Taconic 450 park LLC,   A Delaware limited
liability company,   Managing Member By:   Taconic 450 park Principals LLC,   A
Delaware limited liability company,   Managing Member By:  

 

  Name:Paul Pariser   Title:  Member

 

Agreed to: COHEN BROTHERS FINANCIAL, LLC By:  

 

Name:   Title:   TABERNA REALTY FINANCE TRUST By:  

 

Name:   Title:  

 

18